Exhibit CREDIT CASH, LLC PURCHASE AGREEMENT NO.07 This Purchase Agreement ("Agreement") is made and entered into as of the 16th day of July 2007 by and among CREDIT CASH, LLC,a Delaware limited liability company with an office located at 505 Park Ave., 6th Floor, New York, NY 10022 (the "Company") and ALL AMERICAN PLAZAS, INC. a Pennsylvania company with an office located at 1181 Harrisburg Pike, Carlisle, PA 17013 (the "Merchant"). PURCHASE AND SALE OF FUTURE RECEIVABLES Purchase Price: $400,000.00; Collection Amount: The Purchase Price, plus 2% fee (i.e., $8,000), plus interest calculated at the Interest Rate, plus Costs and Expenses The Company purchases from the Merchant, and the Merchant hereby sells, assigns and transfers to the Company, effective upon payment by the Company to the Merchant of the Purchase Price specified above, all of Merchant's interest in each of its future credit card receivables arising from the sale of goods to customers located in the United States (the "Future Receivables") due to Merchant from its credit card processor (together with any successor, the "Processor"), Merchant (i) agrees to enter into an agreement with Processor acceptable to the Company to obtain credit and processing services (the "Processor Agreement") and (ii) hereby authorizes Processor, through the execution of Irrevocable Payment Instructions, to pay to the Company all of the cash attributable to the Merchant under the Processor Agreement; provided, however, that the Company agrees to remit to Merchant, 85% of the cash received from the Processor and the Company may retain 15% (the "Payment Percentage") of the of the cash received from the Processor to be applied to the Collection Amount until the cash payments applied by the Company equal to the Collection Amount; provided, further, that if the Company, in its reasonable judgment, deems that it is insecure at any time in the timely payment of the Collection Amount on the basis of the then current Payment Percentage, regardless of whether an Event of Default has occurred, Merchant agrees that the Company may increase the Payment Percentage from time to time to assure timely payment of the Collection Amount by retaining a greater percentage of the cash received from the Processor. Notwithstanding the foregoing, Merchant shall, at all times, be jointly and severally be liable for the repayment of all of the obligations hereunder and under any other agreement between the Company and any Merchant. Merchant represents that it has good and marketable title to the Future Receivables, free and clear of all liens and encumbrances, other than any security interest granted to the Processor and any financial institution ("Bank") pursuant to the Processor Agreement.
